              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 1 of 17




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ROBERT CARSON,                                     CASE NO. C18-5858 MJP

11                                  Plaintiff,                 FINDINGS OF FACT AND
                                                               CONCLUSIONS OF LAW
12                  v.

13          UNITED STATES OF AMERICA,

14                                  Defendant.

15

16          This matter was tried before the Court without a jury on July 15-16, 2021. Having heard

17   all the testimony at trial, reviewed the admitted trial exhibits, and reviewed the trial briefs, the

18   Court makes the following Findings of Fact and Conclusions of Law.

19                                            INTRODUCTION

20          This matter arises out of a car collision that occurred in Sequim, Washington on January

21   15, 2017 involving Plaintiff Robert Carson and a United States Postal Service truck driven by a

22   postal employee within the scope of his employment. Defendant United States of America has

23   admitted liability and apologized to Carson for the collision. The parties have stipulated to the

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 1
              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 2 of 17




 1   United States’ liability. At trial, the Court was asked to assess and determine the proper amount

 2   of damages Carson sustained as a proximate cause of the collision, whether he failed to mitigate

 3   any damages, and, if so, the amount attributable to his failure to mitigate.

 4                                         FINDINGS OF FACT

 5   A.     Parties

 6          1.        Plaintiff Robert Carson is a resident of Washington.

 7          2.        The United States of America is the Defendant and has admitted that the postal

 8   service worker who struck Carson’s car was acting as an agent of the United States within the

 9   scope of his employment.

10   B.     Stipulated Facts Regarding the Collision

11          3.        Carson was involved in a motor vehicle collision with a United States Postal

12   Service employee on January 15, 2017, at approximately 1:11PM.

13          4.        The collision occurred at the intersection of E. Washington Street and N.

14   Rhodefer Road in Sequim, Washington.

15          5.        The USPS employee was executing a right-hand turn from a stop sign on

16   N. Rhodefer Road when he collided with Carson.

17          6.        Carson was traveling east on E. Washington Street.

18          7.        The USPS employee collided with Carson’s rear passenger’s side door.

19          8.        The USPS employee was traveling approximately 2-5 MPH.

20          9.        Carson was traveling approximately 30 MPH.

21          10.       The United States admits that the USPS employee failed to yield the right-of-way

22   and thus caused the collision.

23          11.       Both drivers declined medical treatment at the scene.

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 2
              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 3 of 17




 1   C.     Additional Facts Regarding the Collision

 2          12.     At the time of the collision, Carson’s was driving his 1993 Geo Metro.

 3          13.     The impact of the collision caused Carson to bounce off the steering wheel and hit

 4   the driver’s side door.

 5          14.     After the medics arrived at the scene, Carson experienced a sharp pain in his neck,

 6   which he described as feeling like two daggers stabbing into his neck. He was unable to place

 7   much weight or move in certain ways without experiencing great pain.

 8          15.     At the time of the collision, Carson was traveling with his dog.

 9          16.     After the collision, Carson refused to travel in the ambulance because he did not

10   want to leave his dog behind—he believed he could not take the dog with him in the ambulance.

11   D.     Treatment Immediately After the Collision

12          17.     Approximately two hours after the collision, Carson drove himself to the

13   emergency room.

14          18.     Carson complained of acute pain in his back, neck, and hip at the time of

15   admission.

16          19.     Based on Carson’s concerns about his pain, the treating physician obtained x-rays

17   of Carson’s spine that revealed no fractures.

18          20.     Additional CT scans were also taken at the emergency room and revealed some

19   degeneration in Carson’s spine and mild space narrowing in his spine. There were no acute

20   cervical spine abnormalities noted.

21          21.     The treating physician at the emergency room diagnosed a mild cervical muscle

22   and lumbar strain, and hip pain.

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 3
              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 4 of 17




 1          22.     Carson was discharged and given a prescription for muscle relaxants and pain

 2   medicine.

 3          23.     Carson had a history of low back and joint pain prior to the collision, but it was

 4   asymptomatic before the collision. Carson’s low back and neck pain was primarily muscular that

 5   would sometimes be triggered by the physical labor he engaged in for his work. He likened this

 6   pain to the kind of muscle aches one gets from engaging in a new physical activity to which one

 7   is not accustomed. These symptoms would abate after a few days and were not chronic. The back

 8   and neck pain Carson experienced after the collision was different from his prior back and neck

 9   pain because it was constant and not triggered by physical labor.

10   E.     Carson’s Living Conditions

11          24.     At the time of the collision Carson was living in his car near the Dosewallips

12   River near Brinnon, Washington.

13          25.     After the collision Carson began living in a tent at the same location on the

14   Dosewallips. As of the trial, Carson continues to live in a tent at the same location.

15          26.     Given where he resides, Carson is dependent on having a vehicle to attend

16   physical therapy and medical appointments. To reach these appointments, Carson has had to

17   travel for hours by car each way, as noted below.

18   F.     Post-Collision Therapy and Treatment

19          27.     After his discharge from the emergency room, Carson participated in fifteen

20   sessions of physical therapy at Kitsap Physical Therapy in Poulsbo, Washington from January

21   through April 2017. The drive to Poulsbo took Carson approximately an hour and forty minutes

22   each way.

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 4
                 Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 5 of 17




 1          28.      Carson reported experiencing constant pain with fluctuating intensity that caused

 2   sharp stabbing pain that affected his sleep and was aggravated by movement.

 3          29.      Given the ongoing pain he was experiencing, Carson obtained an MRI at In-

 4   Health Imaging on May 1, 2017. This showed some disc abnormalities in his lumbar and cervical

 5   spine, including some degenerative changes.

 6          30.      In June 2017, Carson visited Joshua Shatsky, M.D., an orthopedic surgeon at

 7   WestSound Orthopedic in Silverdale, Washington because of the ongoing pain in his back and

 8   neck. Dr. Shatsky diagnosed Carson with cervical stenosis and ossification of the posterior

 9   longitudinal ligament.

10          31.      Dr. Shatsky recommended a cervical fusion surgery to help alleviate Carson’s

11   symptoms. There are risks and complications from the surgery, and cervical fusion can limit

12   mobility up to 40%. The cervical fusion would not ameliorate the lower back pain that Carson

13   was experiencing. According to Dr. Shatsky, Carson was not a candidate for major surgery such

14   as the cervical fusion because Carson was living in a tent at the time.

15          32.      Carson did not obtain a cervical fusion.

16          33.      From July through August 2017, Carson engaged in physical therapy at Jefferson

17   Community Healthcare in Port Townsend, Washington, which was targeted at the cervical spine.

18   Carson did not find the results of treatment to be particularly beneficial and ceased treatment. It

19   took Carson approximately an hour to an hour and twenty minutes each way to attend these

20   sessions.

21          34.      Carson began physical therapy at Olympic Medical Center in Port Angeles,

22   Washington in February and March 2018 to assist with his cervical pain. But after four sessions

23   he was discharged after a verbal dispute with staff over an informed consent form.

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 5
              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 6 of 17




 1          35.     Carson then began more physical therapy at Peak Performance Physical Therapy

 2   in Sequim, Washington from October 2018 through January 2019. This therapy targeted both the

 3   cervical and lumbar spine. The results of the therapy were inconsistent, and Carson became

 4   frustrated and irritable with staff. Carson was discharged from physical therapy at Peak

 5   Performance Physical Therapy on January 19, 2018 due to a lack of progress.

 6          36.     On November 19, 2018, Carson began treatment with physical medicine and

 7   rehabilitation physician Wilson Chang, M.D. at Swedish Pain Services in Seattle, Washington.

 8   Carson sought this consultation to address his complaints of cervical pain, particularly since his

 9   many attempts at physical therapy had proven unsuccessful. To visit Dr. Chang, Carson had to

10   drive to from the Dosewallips to the ferry, take the ferry to Seattle, and then ride a bus to

11   Swedish. It took 40% of Carson’s monthly income to make one visit.

12          37.     Following his physical evaluation and review of the imaging, Dr. Chang

13   concluded that Carson had chronic axial neck pain likely due to cervical spondylosis, but he

14   could not rule out stenosis given Carson’s radiating periscapular pain. He also found Carson to

15   likely suffer from overlying myofascial pain.

16          38.     Dr. Chang prescribed several different nerve pain medications in the hopes of

17   addressing the pain complaints. Carson also continued utilizing a muscle relaxant.

18          39.     When these medications did not provide relief, Dr. Chang prescribed a low dose

19   of the opioid Tramadol. Carson reported some, but limited relief.

20          40.     Throughout treatment, Dr. Chang recommended two different types of

21   interventional spinal procedures, a steroid based injection, and a medial branch nerve block.

22

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 6
              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 7 of 17




 1          41.     The steroid-based injection is designed to be both diagnostic and therapeutic. If

 2   pain relief occurs at the level of the spine injected with the steroid, then it confirms the location

 3   (or spinal level) of the pain. The steroid can also provide temporary pain relief.

 4          42.     The medial branch nerve block targets the joints that are believed to be arthritic

 5   and blocks the nerves connecting to those joints. Depending on if and how long the patient

 6   experiences pain relief, a physician can form an understanding of the location (or spinal level) of

 7   pain. These injections are purely diagnostic and allow the clinician to target the problematic

 8   level(s) moving forward.

 9          43.     Carson declined both procedures given his concerns about the side effects of the

10   injections and the potential that they would not assist in remedying the pain. He was also

11   concerned that he could become paralyzed given what he understood to be Dr. Shatsky’s

12   concerns that he was highly susceptible to become a quadriplegic. At trial, Carson credibly

13   testified that he would now consider Dr. Chang’s recommendations to help alleviate his pain.

14          44.     On October 28, 2020, Carson was dismissed from Dr. Chang’s services following

15   a verbal dispute with staff about missed telephonic appointments that Carson did not believe he

16   had missed.

17          45.     On December 8, 2020, Carson presented at Sound Pain Alliance (also known as

18   Peninsula Pain Clinic, PLLC) for a pain management evaluation. Treatment was not successful,

19   and Carson had a difficult time getting along with staff.

20          46.     On February 18, 2021, Carson presented at Anesis Spine & Pain Care in Olympia,

21   Washington for a pain management evaluation. Clinicians recommended a medial branch nerve

22   block to address the pain in Carson’s cervical spine. Carson deferred this procedure. Carson

23   received an injection of Toradol, a non-steroidal anti-inflammatory drug to treat pain.

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 7
               Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 8 of 17




 1            47.   Again, Carson had difficulty interacting calmly with staff and was discharged in

 2   March 2021. Carson perceived that the staff treated him poorly on account of the fact he

 3   continues to experience homelessness and is seeking treatment for pain and potentially opioid

 4   pain medications. Nothing presented at trial indicates that Carson has ever abused his

 5   medications.

 6            48.   Carson continues to seek physical and medical treatment for his neck and back

 7   pain.

 8   G.       Carson’s Financial and Social Condition

 9            49.   Before the collision Carson had been getting by financially. Carson had been

10   involved in seasonal manual labor but had been unable to find consistent gainful employment.

11   Carson made money by selling his possessions and selling other items he acquired at garage

12   sales.

13            50.   At the time of the collision, Carson expected to find some seasonal employment

14   in the Spring 2018 but was unable to do so after the collision.

15            51.   Carson had friends before the collision. After the collision, Carson has lost human

16   friendships and connections.

17   H.       Carson’s Car

18            52.   At the time of the collision, Carson had pieced together the 1993 Geo Metro he

19   was driving using parts from other Geo Metros in his possession. While the car was not in

20   “good” condition, it was operable and had no wheel alignment problems.

21            53.   At the time of the collision, Carson used his car to seek work and buy and sell

22   goods for sale from garage sales. Carson’s car was also his home—the place where he slept and

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 8
              Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 9 of 17




 1   sought shelter. Given where he resides, Carson depends on a car to get around, particularly to

 2   attend medical and therapeutic appointments.

 3           54.     Carson was able to drive the 1993 Geo Metro for some time after the collision.

 4           55.     But as a result of the collision, the wheels on the car were out of alignment due to

 5   damage to the trailing arm. This caused the car to shake violently the faster it traveled, and it

 6   caused Carson to experience greater neck and back pain while driving. The misalignment also

 7   caused Carson to wear out tires every 150-300 miles. He purchased 5 new sets of tires after the

 8   collision caused by the misalignment. He testified that the cost was $150 to $300 per set of tires.

 9           56.     Carson continued to drive the damaged 2013 Geo Metro for three to four months

10   after the collision.

11           57.     Approximately three to four months after the collision, Carson salvaged the 1993

12   Geo Metro and purchased a 1987 Ford van for $600.

13           58.     Carson and the United States agreed at trial that the fair market value of the Geo

14   Metro involved in the collision was $1,000.

15   I.      Carson’s Mental Health and Barriers

16           59.     Carson suffers from kinesiophobia, which causes him to be guarded and fear

17   physical movement. This has and continues to pose a significant barrier to progressing

18   successfully with physical therapy.

19           60.     Carson is frustrated and irritated by the lack of progress he has seen in

20   ameliorating his pain despite his substantial commitment to seek treatment. This is exacerbated

21   by the fact that he has spent hours traveling to and from appointments—a significant time

22   commitment—and by the unfriendly reception he has perceived from staff members at the

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 9
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 10 of 17




 1   various providers he has visited. As a result, Carson has difficultly interacting with health care

 2   providers who are not doctors.

 3          61.      Although Carson presented no formal diagnosis, Carson’s obstinate and difficult

 4   personality traits have become exacerbated by the pain that he has endured from the collision.

 5          62.      Carson expresses great sadness at the insecurity of his current predicament of

 6   living in a tent—a living situation he has not sought out. Like most, he wants to live in a home

 7   where he can hang his hat at the end of the day. He wants privacy and to be free from the glare of

 8   prying flashlights shining into his tent in the middle of the night.

 9   J.     Medical Expenses and Expert Opinion

10          63.      Carson claims a total of $14,340.80 in past medical expenses.

11          64.      The amount Carson claims in medical expenses excludes the expenses incurred at

12   Peninsula Pain Clinic ($883.00) and Swedish Medical Center ($1,250.00) which were not

13   properly disclosed per Federal Rule of Civil Procedure 37(c)(1).

14          65.      Dr. Donna Moore performed an independent medical examination of Carson in

15   October 2018.

16          66.      Dr. Moore credibly opined that the past medical expenses that Carson claims were

17   reasonable and necessary and causally linked to the car collision.

18          67.      Dr. Moore credibly opined that the neck and back pain Carson has suffered was

19   more probably than not caused by the car collision. Dr. Moore agreed that Carson has some

20   underlying cervical conditions, but that these conditions were not symptomatic at the time of the

21   collision. This is consistent with the testimony of Dr. Shatsky, who opined that Carson’s back

22   and neck pain could have been caused by the collision, not his degenerative conditions. This is

23   also consistent with Carson’s own testimony.

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 10
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 11 of 17




 1           68.    Dr. Moore confirmed that Carson suffers from kinesiophobia, which is caused by

 2   his persistent post-collision pain, and which impedes Carson’s ability to engage successfully

 3   with physical therapy.

 4           69.    Although Dr. Moore found Carson needs for future medical treatment, she did not

 5   opine as to the costs of such treatment.

 6                                      CONCLUSIONS OF LAW

 7   A.      Jurisdiction and Venue

 8           1.     The Court has jurisdiction over this matter under 28 U.S.C. § 1346(b). Venue is

 9   proper in this Court under 28 U.S.C. § 1402(b).

10   B.      Federal Tort Claims Act

11           2.     Pursuant to the Federal Tort Claims Act, the United States is liable for a

12   “negligent or wrongful act or omission of any employee of the Government while acting within

13   the scope of his office or employment, under circumstances where the United States, if a private

14   person, would be liable to the claimant in accordance with the law of the place where the act or

15   omission occurred.” 28 U.S.C. § 1346(b)(1).

16           3.     The United States has stipulated and admitted to liability under the FTCA.

17           4.     Carson satisfied the administrative requirements under the FTCA, 28 U.S.C. §

18   2401.

19   C.      Negligence

20           5.     Because the subject collision occurred in Sequim, Washington, the substantive

21   law of Washington State applies. See Conrad v. United States, 447 F.3d 760, 767 (9th Cir. 2006).

22           6.     “In order to prove actionable negligence, a plaintiff must establish the existence

23   of a duty, a breach thereof, a resulting injury, and proximate causation between the breach and

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 11
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 12 of 17




 1   the resulting injury.” Schooley v. Pinch's Deli Mkt., Inc., 134 Wn.2d 468, 474 (1998). Plaintiff

 2   must prove this by a preponderance of the evidence. See WPI 21.01, 21.02.

 3          7.        The United States admits that its employee failed to yield the right-of-way and

 4   thus proximately caused the collision with Carson’s car. As such, the United States admits it

 5   breached a duty of care owed to Carson. The parties dispute the proximate cause of some of

 6   Carson’s claimed medical expenses and other damages, and the amount of these damages.

 7          8.        Proximate cause “consists of cause in fact and legal causation.” Hertog, ex rel.

 8   S.A.H. v. City of Seattle, 138 Wn.2d 265, 282 (1999). “Cause in fact concerns ‘but for’

 9   causation, events the act produced in a direct unbroken sequence which would not have resulted

10   had the act not occurred.” Id. at 282-83. Legal causation involves a determination of whether

11   liability should attach as a matter of law given the existence of cause in fact. It is a much more

12   fluid concept that “but for” causation, grounded in policy determinations as to how far the

13   consequences of a defendant's acts should extend. Colbert v. Moomba Sports, Inc., 163 Wn.2d

14   43, 51 (2008).

15          9.        “The causal relationship of an accident or injury to a resulting physical condition

16   must be established by medical testimony beyond speculation and conjecture.” Miller v. Staton,

17   58 Wn.2d 879, 886 (1961). “A plaintiff must offer evidence that the collision was the probable

18   cause of the condition, [and] the condition more likely than not resulted from the collision.” Id.

19   D.     Proximate Cause

20          10.       Carson established that his current, chronic pain was more likely than not

21   proximately caused by the car collision. Carson testified credibly that his existing neck and back

22   pain was not symptomatic at the time of the collision, and that the pain he experienced and

23   continues to experience was proximately caused by the accident. Dr. Moore credibly testified

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 12
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 13 of 17




 1   that the neck and back pain Carson has suffered and continues to suffer was proximately caused

 2   by the car collision. Dr. Moore’s expert testimony confirmed that Carson’s underlying cervical

 3   conditions were not symptomatic at the time of the collision but were lit up by the collision. This

 4   testimony was consistent with Dr. Shatsky’s opinion that he could not rule out Carson’s back and

 5   neck pain being proximately caused by the collision as opposed to his preexisting degenerative

 6   spinal disease.

 7          11.        The Court also concludes that Carson established by a preponderance that the pain

 8   and suffering, loss of enjoyment of life, and humiliation he identified were proximately caused

 9   by collision.

10          12.        And the Court concludes that Carson established by a preponderance that the

11   medical expenses he claims were incurred were proximately caused by the collision.

12   E.     Economic Damages

13          13.        Economic damages are defined by statute as objectively verifiable monetary

14   losses, including inter alia, medical expenses, and costs of replace or repair.

15   RCW 4.56.250(1)(a).

16          14.        Carson may recover the cost of the damage to his vehicle and the loss of use of

17   his vehicle proximately caused by the collision. See Holmes v. Raffo, 60 Wn.2d 421, 431, 431

18   (1962). Or if the car is destroyed, the owner may recover the fair market value of the car, but not

19   the loss of use. See McCurdy v. Union Pac. R.R., 68 Wn.2d 457, 469 (1966).

20          15.        Carson may also recover the cost of reasonable and necessary medical expenses,

21   though he bears the burden of proof that they were reasonable and necessary. Patterson v.

22   Horton, 84 Wn. App. 531, 543 (1997). Medical bills are relevant only if “supported by additional

23   evidence that the treatment and the bills were both necessary and reasonable.” Id.

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 13
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 14 of 17




 1          16.     Carson claims a total of $14,340.80 in past medical expenses.

 2          17.     The Court concludes that Carson has proved by a preponderance of the evidence

 3   that his claimed past medical expenses were reasonable and necessary to treat Carson’s pain

 4   proximately caused by the collision. Dr. Moore credibly attested to this fact.

 5          18.     Carson has failed to establish by a preponderance of the evidence the cost of

 6   future medical care, though Dr. Moore did provide expert testimony on the need for future

 7   medical treatment.

 8          19.     The Court also concludes that Carson suffered $2,500 in damages to his car as a

 9   result of the collision. The parties agreed at trial that Carson’s 1993 Geo Metro had a fair market

10   value of $1,000. Carson also provided testimony that he incurred between $750 to $1,500 to

11   replace tires that wore out due to the wheel misalignment proximately caused by the collision.

12   Having considered the testimony and evidence, the Court concludes that $2,500 is the

13   appropriate recoverable amount for the cost of the new tires and fair market value of the car at

14   the time of its salvage.

15          20.     In total, Carson is entitled to $16,840.80 in economic damages.

16   F.     Noneconomic Damages

17          21.     Noneconomic damages are defined by statute as inter alia, subjective,

18   nonmonetary losses, including but not limited to pain and suffering, humiliation, and loss of

19   enjoyment of life. RCW 4.56.250(1)(b).

20          22.     Noneconomic damages are within the fact finder’s discretion, though “there must

21   be evidence upon which the award is based.” Bunch v. King Cty. Dep’t of Youth Servs., 155

22   Wn.2d 165, 180 (2005).

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 14
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 15 of 17




 1          23.     The Court concludes that Carson is entitled to $200,000 in noneconomic

 2   damages. The Court finds this amount reasonable and appropriate given the evidence and the

 3   parties’ respective positions on the amount that should be awarded, including what has been

 4   awarded in other matters involving similar claims and damages cited by the parties.

 5          24.     Carson provided wide ranging testimony about the longstanding pain and

 6   suffering that he has experienced as a result of the collision. Carson spent hours traveling to

 7   appointments to seek therapy and assistance to remedy the pain, but to little or no avail. This

 8   exacerbated Carson’s feeling of hopelessness and frustration resulting from the car collision. For

 9   three to four months, Carson’s car trips themselves exacerbated that pain due to the wheel

10   misalignment. He continues to live with back and neck pain proximately caused by the collision.

11   And Carson faces uncertainty in the prognosis for future pain and the ability to manage that pain.

12          25.     The collision has further diminished Carson’s enjoyment of life. The collision

13   changed and exacerbated Carson’s tenuous living situation and ability to find employment.

14   Before the collision Carson had been getting by financially. But as a result of the collision, he

15   was unable to find employment or find garage sale items to sell for income. Carson’s car on

16   which he depended for income became painful to drive, and it no longer provided him shelter at

17   night. Carson’s days were filled with the flurry of medical and therapeutic appointments, which

18   involved long commutes. Carson’s constant pain also fueled the frustration that he felt with his

19   lack of progress, which made him irritable and difficult, particularly around medical staff. And

20   Carson lost friendships and human relationships as a proximate cause of the collision.

21          26.     Carson has also ensured humiliation and a loss of dignity and humanity as a result

22   of the collision. Carson perceives that many of the health care providers he has interacted with

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 15
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 16 of 17




 1   see him only as someone who is homeless and seeking drugs. And yet, there is nothing in the

 2   record that indicates that Carson has ever abused his medications.

 3          27.       While the United States admonishes the Court not to attempt to solve all of

 4   Carson’s personal circumstances, the Court concludes that the collision has caused significant,

 5   negative changes to Carson’s personal circumstances.

 6          28.       Having considered the evidence, the Court finds an award of $200,000 in

 7   noneconomic damages appropriate for the harm proximately caused by the negligence of the

 8   United States.

 9   G.     Failure to Mitigate Damages

10          29.       To prove that Carson failed to mitigate his damages, the United States bears the

11   burden of proving that Carson failed to exercise ordinary care to obtain medical treatment. See

12   WPI 33.02. The United States must prove this by a preponderance. See WPI 21.05. In assessing

13   this claim, the fact finder may consider the nature of the treatment, the probability of success of

14   such treatment, the risk involved in such treatment, and all of the surrounding circumstances. See

15   id.

16          30.       The United States has not met its burden to establish that Carson failed to mitigate

17   his damages.

18          31.       Carson demonstrated a dogged determination to seek medical treatment for the

19   pain he experienced after the collision. He traveled miles to attend physical therapy and to confer

20   with different medical doctors. Carson’s decision to decline the spinal fusion, the steroid

21   injection, and the medial branch blocks were reasonable. These procedures presented significant

22   risks and complications, and left open the distinct possibility that Carson still would have

23   continued to experience pain from the collision. The Court therefore concludes that Carson’s

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 16
             Case 3:18-cv-05858-MJP Document 55 Filed 07/23/21 Page 17 of 17




 1   unwillingness to undergo these procedures was not unreasonable. See RCW 4.22.005 and

 2   4.22.015; see also WPI 33.02.

 3          32.     The Court concludes that the United States failed to prove by a preponderance of

 4   the evidence that Carson failed to mitigate his damages. Accordingly, the Court does not reduce

 5   Carson’s damages.

 6   H.     Summary

 7          33.     Having considered the evidence, testimony, and argument of the parties, the Court

 8   finds and concludes that Carson has demonstrated by a preponderance of the evidence that his

 9   claimed damages were proximately caused by the United States’ negligence. The Court finds and

10   concludes that the United States has failed to prove that Carson did not mitigate his damages.

11          34.     The Court finds and concludes that Carson is entitled to an award of $16,840.80

12   in economic damages and $200,000 in noneconomic damages, which totals $216,840.80.

13          35.     Judgment shall be separately entered.

14          The clerk is ordered to provide copies of this order to all counsel.

15          Dated July 23, 2021.

16                                                          A
                                                            Marsha J. Pechman
17
                                                            United States Senior District Judge
18

19

20

21

22

23

24


     FINDINGS OF FACT AND CONCLUSIONS OF LAW - 17
